     Case 2:18-mc-00048 Document 55 Filed 02/12/20 Page 1 of 1 PageID #: 213



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                             Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.

                                       ORDER

       On February 11, 2020, Plaintiff filed a Notice of Voluntary Dismissal With

Prejudice (ECF No. 54).

       Accordingly, it is ORDERED that the telephonic status conference scheduled for

Thursday, February 27, 2020, at 11:00 a.m. is canceled.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: February 12, 2020
